Opinion issued December 4, 2008
 











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-08-00929-CR  
        01-08-00930-CR
____________

IN RE EMMETT JACKSON, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Emmett Jackson, has filed two pro se petitions for writ of mandamus (1)
complaining that the trial court has not acted on his pro se motions filed in trial court
cause numbers 1180481 and 1180482. (2)  We deny the petitions.	
	Relator's petitions do not meet the requirements of the Texas Rules of
Appellate Procedure because they do not certify that a copy was served on respondent
and do not contain a table of contents, index of authorities, or an appendix. (3) See Tex.
R. App. P. 9.5, 52.3(b) (c ) (j).  Moreover, relator is not entitled to hybrid
representation.  See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995);
Gray v. Shipley, 877 S.W.2d 806 (Tex. App.--Houston [1st Dist.] 1994, orig.
proceeding).
	The petitions for writ of mandamus are denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).

1.    	The underlying proceedings, trial court cause  numbers 1180481 and
1180482 are pending in the 185th District Court, Harris County. 
2.    	We note that the trial court has appointed counsel Staci Biggars to
represent relator in trial court cause numbers 1180481 and 1180482.

3.    	The Honorable Susan Brown, Judge, 185th District Court is named as
respondent.